Citation Nr: 1125687	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-14 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic maxillary sinusitis with occasional tinnitus of the right ear for the period prior to December 16, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis with occasional tinnitus of the right ear for the period from December 16, 2010, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable rating for her service-connected chronic maxillary sinusitis with occasional tinnitus of the right ear.  

In February 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), directing the RO/AMC to obtain a complete copy of the Veteran's records pertaining to her claim for a disability from the Social Security Administration (SSA), to obtain a complete copy of the Veteran's VA treatment records, dated since September 2006, and to schedule the Veteran for a VA examination to determine the severity of her chronic maxillary sinusitis with occasional tinnitus of the right ear.  The RO/AMC acquired the Veteran's SSA records and her VA treatment records, dated from September 2006 to September 2009, and afforded her a VA examination in December 2010.  Subsequently, in a January 2011 rating decision, the AMC increased the Veteran's rating for her service-connected disability to 10 percent, effective December 16, 2010.  Finally, the AMC issued a supplemental statement of the case in January 2011.  The Board finds that the RO/AMC substantially complied with the February 2010 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's sinus disability has been manifested by about two incapacitating episodes per year requiring antibiotic treatment for several weeks, and about six non-incapacitating sinusitis episodes per year, accompanied by headaches, pain, and purulent discharge

3.  The Veteran has recurrent tinnitus that has been linked to her chronic maxillary sinusitis. 


CONCLUSIONS OF LAW

1.  Prior to December 16, 2010, the criteria for a 10 percent disability rating, but not higher, for chronic maxillary sinusitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2010).

2.  Since December 16, 2010, the criteria for a disability rating in excess of 10 percent for chronic maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.97, DC 6513 (2010).

3.  The criteria for a separate 10 percent rating for tinnitus have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.87, DC 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2004 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, her SSA records, and has provided her with two VA examinations since the filing of her claim.  The Veteran has not indicated that there are any outstanding treatment records she wished VA to obtain.  As such, the Board finds that no prejudice results to the Veteran in adjudicating her claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of her service-connected disability.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues on appeal.

II.  Increased Rating Claim

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  38 C.F.R. § 4.97 (2010).  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent rating is assigned for three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to the General Rating Formula for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

The Veteran was originally granted service connection for chronic maxillary sinusitis with occasional tinnitus of the right ear in a November 1988 rating decision, at which time she was assigned a noncompensable disability rating, effective July 19, 1988.  The Veteran filed the instant claim for an increased rating for her service-connected sinus disability in July 2004, contending that her disability should be assigned a higher rating.  Subsequent to the February 2010 Board remand of this claim, the AMC granted the Veteran a 10 percent disability rating, effective December 16, 2010, based on the findings of her December 2010 VA examination.  The Veteran has continued her appeal.  The Board, therefore, will consider whether the Veteran is entitled to a compensable disability rating for the period prior to December 16, 2010. 

Based on a thorough review of all of the evidence of record, including VA examination reports, VA treatment records, and statements from the Veteran and a statement from an acquaintance of the Veteran, the Board finds that the Veteran's service-connected sinus disability resulted in about two incapacitating episodes per year of sinus which required prolonged antibiotic treatment, and approximately six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge, for the period of time prior to December 16, 2010, most closely approximating the criteria for a 10 percent disability rating. 

In reaching this determination, the Board finds that the evidence of record suggests that the Veteran's disability has worsened since her initial rating November 1988, and is meritorious of an increased evaluation.  In support of her claim for an increased rating, the Veteran submitted an October 2004 statement indicating that her sinus conditions were continually bothersome and that she consistently had headaches and sinus pressure.  The Veteran indicated in her August 2005 notice of disagreement that she had received VA treatment for her condition numerous times throughout that year.  The Veteran additionally submitted a statement from F.H., indicating that the Veteran frequently suffered from headaches and other effects of her sinus condition, and that she had regularly needed antibiotics to treat her condition.  

The record reveals that the Veteran has received regular VA treatment for her sinus condition throughout the appellate period.  In a June 2005 radiological report, it was noted that the Veteran had bilateral maxillary, frontal, and ethmoidal changes of chronic sinusitis.  She additionally had swelling and spreading of the turbinates.  Treatment for the Veteran has included a prescription steroidal nasal spray.  

At her December 2010 VA examination, the VA examiner noted that the Veteran had well-documented sinusitis and CAT scans dating back to 2005, which also demonstrated some frontal and ethmoid sinusitis as well.  The examiner noted that she continued to have problems with pain over the left maxillary sinus with a very thick chronic postnasal drainage.  The examiner further noted that the Veteran's medications have consisted of intranasal steroids, antihistamines, and antibiotics, as needed.  On examination, the Veteran exhibited "exquisite tenderness" over her left maxillary sinus, with less tenderness over the right maxillary sinus.  She exhibited hypertrophy of the turbinates, with about 50 percent obstruction on the right side and 60 percent obstruction on the left.  The Veteran reported having about six non-incapacitating sinusitis episodes per year, accompanied by headaches, pain, particularly over the maxillary anta, and purulent discharge.  In addition to the non-capacitating episodes, the Veteran was assessed as having about two incapacitating episodes per year, lasting for weeks at a time and requiring antibiotics.

The Veteran was afforded a previous VA examination, to assess the severity of her service-connected sinus disability, in January 2005.  The Veteran presented with a history of tenderness over the maxillary antra, and also over the medial canthi or frontal areas.  At that time, the Veteran exhibited a 50 percent obstruction of the right airway and a 50 percent obstruction of the left airway.  The examiner did not comment on the number of incapacitating or non-incapacitating episodes that the Veteran experienced each year.

The Board finds that the results of these two VA examinations, revealing similar symptoms of tenderness and pain over the maxillary antra and nearly identical obstruction of the nasal airways, combined with the Veteran's statements and other evidence of record, reveal that the Veteran's disability has been meritorious of a 10 percent rating during the entire appellate period.  Accordingly, a disability rating of 10 percent is granted for the Veteran's chronic maxillary sinusitis for the period of time prior to December 16, 2010. 

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 10 percent throughout the entire appellate period.

Based on the evidence of record, the Board has determined that the Veteran does not meet the criteria for a 30 percent rating because the evidence does not suggest that the Veteran has suffered three or more incapacitating sinusitis episodes, or more than six non-incapacitating sinusitis episodes of per year at any time during the appellate period.  The Veteran's December 2010 VA examination, as described previously, revealed that the Veteran suffered non-incapacitating episodes accompanied by pain and chronic postnasal drainage about four to six times per year, and incapacitating episodes lasting weeks at a time and requiring antibiotics, about twice per year.  She has not reported more severe symptoms at any time, including at the time of her previous  VA examination in 2005.

The Board also considered the Veteran's entitlement to a 50 percent disability rating, the highest rating possible under the sinusitis provisions.  There is no indication in the record, however, that the Veteran has undergone and type of surgical procedure to treat her sinusitis, or that she has had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's service-connected sinus disability most closely approximates that which allows for the assignment of a 10 percent evaluation during the entire appellate period.  A rating in excess of 10 percent is not warranted at any time.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that she is entitled to a 10 percent disability rating for her service-connected sinus disability prior to December 16, 2010.  A preponderance of the evidence, however, is against the Veteran's claim that she is entitled to a disability rating in excess of 10 percent at any time during the appellate period.

The Veteran is service connected for chronic maxillary sinusitis with occasional tinnitus right ear.  Prior to the Board's remand of this case in February 2010, the Veteran's representative filed a written brief presentation, dated in January 2010, contending that the Veteran's tinnitus, though secondary to her service-connected sinusitis, should be rated separately from the her sinus disability.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, such manifestations should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board finds that the Veteran's tinnitus is a separate and distinct manifestation of her service-connected sinusitis.  Diagnostic Code 6513 contemplates headaches, pain, purulent discharge, and crusting.  The rating criteria for tinnitus is found at 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  This Code specifically provides only a single level of disability; 10 percent for recurrent tinnitus.  More specifically, DC 6260 limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, a separate compensable disability rating of 10 percent, and not higher, is granted for the Veteran's tinnitus.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's rated disabilities (i.e., incapacitating episodes requiring antibiotic treatment, non-incapacitating episodes accompanied by headaches, pain and purulent discharge, and occasional tinnitus) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 6213 and the 10 percent rating assigned under DC 6260 contemplate symptoms such as those exhibited by the Veteran, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.


ORDER

Entitlement to a 10 percent disability rating, but no higher, for chronic maxillary sinusitis for the period prior to December 16, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis for the period from December 16, 2010, forward, is denied.

Entitlement to a separate 10 percent disability rating for tinnitus is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


